Citation Nr: 1133177	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-42 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for type II diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran retired from active duty in April 1966 after performing more than 20 years of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2011, the Veteran was notified that a travel board hearing was scheduled in February 2011.  The Veteran requested that the hearing be rescheduled.  In March 2011, the Veteran was notified that the hearing was scheduled in May 2011.  In April 2011, the Veteran indicated that due to serious medical concerns he was unable to attend the hearing.  He asked that his hearing request be removed and that his case proceed to the Board without further delay.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In the June 2011 written brief presentation, the representative appears to raise a claim of clear and unmistakable error in certain 2002 rating decisions.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In October 2006, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for diabetes.  The Veteran did not appeal this decision within one year following notification.  

2.  Evidence submitted since the October 2006 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for type II diabetes.
 

CONCLUSIONS OF LAW

1.  The October 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for type II diabetes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the decision to reopen the claim, a detailed explanation of how VA complied with the Act is unnecessary at this time.

Analysis

In April 2002, the RO denied entitlement to service connection for diabetes, essentially based on a finding that the Veteran did not serve in the Republic of Vietnam during the Vietnam era.  In May 2002, the Veteran submitted additional information and asked that VA reassess its earlier decision.  In August 2002, the RO continued the previous denial of entitlement to service connection for diabetes.  In August 2006, a congressional inquiry was received and accepted as a claim to reopen.  In October 2006, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for diabetes.  The RO found that the Veteran did not submit any evidence showing he was present in Vietnam or that he was otherwise exposed to herbicides.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.

In April 2007, the Veteran requested to reopen his claim.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Evidence at the time of the October 2006 rating decision included service treatment records, VA medical records and examinations, select service personnel records, and the Veteran's statements.  

Service treatment records do not show any treatment for or a diagnosis of diabetes.  

An August 2001 VA examination included a diagnosis of diabetes mellitus, insulin dependent, type 1 with diabetic nephropathy.  VA medical center records show diagnoses of diabetes mellitus type II and adult-onset diabetes.  

In a May 2002 statement, the Veteran reported that he served as a loadmaster with the 14th Transportation Carrier Squadron in 1965 and was deployed under temporary orders to Southeast Asia.  He indicated that during this time, he made stops in both Da Nang and Bien Hoa.  In support of his contentions, the Veteran submitted a copy of "Temporary Duty Order-Military" (TDY orders) dated in April 1965.  These orders indicate he was to participate in Operation Top Dog XV for approximately 120 days.  His itinerary indicates he was to travel to Tachikawa Air Base, Japan.  He also submitted a handwritten copy of his personal flight log, documenting his flights from May to August 1965.  The log indicates he made stops at various airbases in Vietnam, including Da Nang, Qui Nhon, and Bien Hoa.  

The Veteran's DD Form 214 indicates he was an aircraft loadmaster and was awarded various medals, including the Vietnam Service Medal.  A response to a request for service information (VA Form 3101) indicates that the Veteran received the Veteran Service Medal, but that the record did not give actual dates of service.  There were no records showing exposure to herbicides.  

Evidence submitted since the October 2006 decision includes complete service personnel records, VA medical center records, the Veteran's statements, and argument submitted on his behalf.

In July 2009, the Veteran's complete service personnel records were received.  The Board acknowledges that these records existed at the time of the previous decisions but had not been associated with the claims file.  These records, however, essentially duplicate information previously of record.  That is, the claims file already contained evidence showing that the Veteran received the Vietnam Service Medal and that he had temporary orders to participate in Operation Top Dog.  As such, the Board does not find 38 C.F.R. § 3.156(c) for application.  

Additional VA medical center records show continued treatment for diabetes.  In his VA Form 9, the Veteran stated that he certainly did recall the specific service in his career and could offer without reservation and with complete honesty that his duties did include in-country Vietnam events.  

In June 2011, the representative cited to various websites indicating that Operation Top Dog was the introduction of Air Force security dog patrols into Vietnam.  See http://webpages.charter.net/cepenley/stories/topdog.html and http://366thspsk-9.com/Misc/top%20Dog,%20V%20McCrumb.htm.  The representative argued that Operation Top Dog was a mission that had Vietnam as the destination regardless of the home base of the air crew.  He further argued that loadmasters are part of the flight crew and go with the plane.  

Evidence regarding the nature of Operation Top Dog was not previously of record and it is considered new.  The Board also finds it material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.  


ORDER

The claim of entitlement to service connection for type II diabetes mellitus is reopened.


REMAND

The Veteran contends that he developed type II diabetes as a result of Agent Orange exposure while in Vietnam.  Agent Orange was sprayed or dusted on plants to cause defoliation.  Agent Orange was used because without foliage cover enemy forces could be more easily spotted.  

The Veteran asserts that he performed service in Vietnam while performing temporary duty on Operation Top Dog.  In support of his assertion that he served in Vietnam the appellant has provided a copy of his own flight log.  This is not an official government document, but the Board finds no reason to doubt its credibility.  Hence, the Board finds that the appellant did serve in Vietnam.

Significantly, however, even assuming the credibility of the unofficial flight log this document, at best, shows a total of about 40 nonconsecutive hours of service in the Republic of Vietnam, on four nonconsecutive days spread out over a roughly two month term.  All of this service was performed while at air bases in the Republic of Vietnam.  There is no indication that the appellant served in jungle areas where the defoliant would have been most prevalent.  

Significantly, the evidence of record also shows that the appellant has had diabetes since 1975.  Unfortunately, records from 1975 are not available for the Board's consideration.  Hence, there is no evidence available for the Board to consider any family history of diabetes or other possible risk factors.  Still, there are some indications in the record suggesting that appellant is overweight.  Obesity is a risk factor for diabetes. (http://www.nlm.nih.gov/medlineplus/ency/article/002072.htm).  Thus, further development is in order.

The provisions of 38 C.F.R. § 3.307 (2010) state that a Veteran who, during active military service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent.  Further, certain diseases, to include type II diabetes, shall be service connected if the provisions of 38 C.F.R. § 3.307(a) are met, provided further that the presumptive provisions of 38 C.F.R. § 3.307(d) are satisfied.

The provisions of 38 C.F.R. § 3.307(d), however, also state that evidence of a nature usually accepted as competent which indicates an alternate inception of a disease or that a disease was due to intercurrent injury or disease, may be considered in rebuttal of service connection.  Thus, if there is evidence that in sound medical reasoning and in the consideration of all evidence of record would support a conclusion that the disease was not incurred in-service, the presumption of service incurrence will be rebutted.

Given the Veteran's history of obesity, and the fact that he spent no more than 40 nonconsecutive hours in the Republic of Vietnam, and that brief time was not spent near foliated areas but rather at airports, the Board is unable to make a determination in his favor without first addressing whether the presumption has been rebutted.  A medical opinion is therefore in order.

Accordingly, this case is REMANDED for the following action:

1. The RO must take appropriate action to secure any records which have not been previously secured for inclusion in the claims file.  This particularly includes efforts to secure all treatment records pertaining to the appellant's receipt of care for diabetes since 1975.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate any identified records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination by an endocrinologist.  The claims file must be made available to the examiner for a full review.  After a thorough review of the record, the reviewing physician must, taking into account the Veteran's 40 nonconsecutive hour term of service in Vietnam, his history of obesity, and any other risk factor revealed in records secured as a result of this remand, opine whether it is more likely than not, that sound medical reasoning and consideration of all evidence of record support the conclusion that type II diabetes was not incurred in service.  The examiner must provide a complete rationale for any opinion offered.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  The VA examiner must append a copy of his or her curriculum vitae to the examination report.

3. Thereafter, the RO should ensure the requested action has been accomplished in compliance with this REMAND. If any physician recommends further development the RO should undertake such actions.

4.  If the claim is denied a supplemental statement of the case must be issued, and the Veteran and his representative must be offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


